Citation Nr: 0835102	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

 Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 until June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied the appellant's claim 
for service connection for the cause of the veteran's death 
and her death pension claim.

The appellant withdrew her death pension claim in May 2008, 
when she appeared at a hearing on appeal before the 
undersigned Veterans Law Judge sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

While the appeal was pending, the Court issued a decision 
with regard to the content of VCAA notices relevant to DIC 
claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In 
Hupp¸ the Court held that a notice with regard to a claim for 
DIC benefits must include (1) a statement of the conditions 
(if any) for which the veteran was service-connected at the 
time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected disability and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service 
connected.  Additionally, if the claimant raises a specific 
issue regarding a particular element of the claim, the notice 
must inform the claimant of how to substantiate the 
assertion, taking into account the evidence submitted in 
connection with the application.  Appellant has not been 
provided with adequate notice under Hupp.

The veteran was rendered a tetraplegic with an ASIA-C spinal 
cord injury as a result of a fall in January 2001.  He died 
in a fire at his group home on October [redacted], 2003.  The cause 
of death was listed as smoke inhalation on the death 
certificate.

Prior to his death, the veteran was service connected for a 
variety of disabilities, including post-traumatic stress 
disorder (PTSD), post concussion syndrome, tinnitus, right 
tympanic membrane perforation, left ear hearing loss, and 
cervical spondylosis and spinal stenosis, with a combined 
rating of 40 percent.  He was awarded a non-service connected 
pension in September 2001 as a result of his spinal injury.

In a brief submitted in September 2008, the appellant 
contended that the veteran's service-connected cervical 
spondylosis and spinal stenosis contributed to his death.  
She argued that these back conditions, in essence, weakened 
the veteran's body and predisposed him to his January 2001 
spinal injury.  She also contended that the veteran's other 
service-connected disabilities, including his PTSD and 
tinnitus, negatively impacted his brain functioning and 
prevented him from acting in a rational manner in the face of 
a fire emergency.

The appellant has not been provided with proper Hupp notice.  
As such, the RO must provide the appellant proper notice 
prior to further consideration of this matter.

Accordingly, the case is REMANDED for the following action:

The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter. See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

This VCAA letter must specifically include 
an explanation as to the information or 
evidence needed to establish a claim for 
service connection, as outlined by the 
Court in Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  Specifically, it must 
include: (1) a statement of the conditions 
for which the veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
veteran's cause of death based on the 
previously service-connected disabilities; 
and (3) an explanation of the evidence and 
information required to substantiate a 
claim for the veteran's cause of death 
claim based on a condition not yet 
service-connected.

The letter should also provide notice of 
how an effective date is established, as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

